Exhibit 10.35


VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016


February 22, 2017


William C. Miller, Jr.
315 Pondfield Road
Bronxville, NY 10708


RE: Terms of Employment


Dear Mr. Miller:


The following sets forth an amendment to the terms and conditions of your
employment (the “Amendment”) with VEREIT, Inc. (the “Company”), as set forth in
your employment agreement dated February 23, 2016 (the “Agreement”). The last
two sentences of the paragraph titled “Annual Bonus” contained on page two of
the Agreement are hereby replaced in their entirety by the following:


“You will also be eligible to receive a Sales Management Bonus equal to 17 basis
points on all capital raised by the non-listed REITs sponsored by Cole Capital
(excluding capital raised pursuant to each such REIT’s dividend reinvestment
plan) (the “Total Capital Raise”) but only after the Total Capital Raise for the
applicable year exceeds $200 million and only on the amount of capital raised
above the $200 million threshold, up to a maximum threshold of $550 million. Any
Sales Management Bonus earned will be paid in arrears on a monthly basis in
connection with the Company’s regularly scheduled payroll.”


The Agreement remains in full force and effect in all other respects.




Sincerely,


/s/ Glenn J. Rufrano
Glenn J. Rufrano
Chief Executive Officer
VEREIT, Inc.



Accepted By:
/s/ William C. Miller, Jr.
William C. Miller, Jr.



